Case 1:19-cr-00369-APM Document 88 Filed 03/13/20 Page 1 of 1

CO 109A - Rev. 3/2010 F I L E D

UNITED STATES DISTRICT AND BANKRUPTCY COURTS MAR 13 2020
FOR THE DISTRICT OF COLUMBIA Clerk, U.S. District & Bankruptcy
Courts for the Distrigt of Columbia

UNITED STATES OF AMERICA

 

VS. Civil/Criminal No.: 19-cr-369 (APM)

TERRELL ARMSTEAD

me me ee he ee

 

NOTE FROM JURY

Jucor + | 0 led like to Speak With
+e Tuidge..

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date: Je IS - 12)
Time: 3 ‘ 3 O en

 
